TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00287-CR


Juan Castillo Perez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-08-204984, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Juan Castillo Perez seeks to appeal from a judgment of conviction for driving
while intoxicated.  See Tex. Penal Code Ann. § 49.04 (West 2003).  Sentence was imposed on
April 1, 2009.  There was no timely motion for new trial.  The deadline for perfecting appeal was
therefore May 1, 2009.  See Tex. R. App. P. 26.2(a)(1), (2).  Notice of appeal was filed on May 13,
2009.  No extension of time for filing notice of appeal was requested.  See Tex. R. App. P. 26.3. 
There is no indication that notice of appeal was properly mailed to the district clerk within
the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the circumstances, we
lack jurisdiction to dispose of this cause in any manner other than by dismissing it for want
of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

		The appeal is dismissed.


						__________________________________________
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   June 25, 2009
Do Not Publish